DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9 – 13 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 2016/0032745).
Regarding Claim 9:
	Ahn teaches a steam turbine comprising: a rotor shaft (111); a casing (130) disposed so as to cover the rotor shaft and having a shaft penetration part (Fig 3, at 160) through which the rotor shaft passes; and a casing support (143, 1600) extending axially toward an inner side of the casing through an outer surface of the casing at a periphery of the shaft penetration part and supporting the casing, wherein a distal end portion of the casing support is inserted in a recess (1610) provided in the casing, and wherein the casing is supported by the distal end portion of the casing support (Figs 3, 7, 10, and 13).
Regarding Claim 10:
	Ahn teaches a steam turbine comprising: a rotor shaft (111); a casing (130) disposed so as to cover the rotor shaft and having a shaft penetration part (Fig 3 at 160) through which the rotor shaft passes; and a casing support (143, 1600) extending axially toward an inner side of the casing through an outer surface of the casing at a periphery of the shaft penetration part and supporting the casing, wherein the casing support is disposed so as to form a clearance (at groove 1610) at least between the casing and a lower surface of a distal end portion of the casing support and between the casing and an axial end surface of the distal end portion of the casing support (Figs 3, 7, 10, and 13).
Regarding Claims 11 and 12:
	Ahn teaches the casing includes: an upper half having an upper flange part; and a lower half having a lower flange part fastened to the upper flange part of the upper half (the top and bottom portion of the casing 130 in Fig 3 where 160, corresponding the flange, is formed), and wherein, in a plan view, at least a part of the casing support extends axially toward the inner side of the casing through the outer surface of the casing on a rotor shaft side of inner peripheral edges of the upper flange part and the lower flange part.
	Regarding Claim 13:
Ahn teaches a casing support liner (131) disposed between the casing support and the casing, wherein an outer end surface of the casing support liner is positioned inside the casing axially away from the outer surface of the casing at the periphery of the shaft penetration part, and wherein the casing support is configured to support the casing via the casing support liner.
	Regarding Claim 14:
Ahn teaches a heat insulating member (1621) disposed between the casing support and the casing, wherein the casing support is configured to support the casing via the heat insulating member.
	Regarding Claim 15:
Ahn teaches a surface of the casing supported directly or indirectly by the casing support from below is positioned at a same height as a horizontal separation surface of the casing (Figs 3 and 13).

Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. 
On Page 4 of the Remarks, the Applicant argues that Ahn does not teach the claimed feature of “the casing support extending axially toward an inner side of the casing through an outer surface of the casing at a periphery of the shaft penetration part and supporting the casing.” The Examiner disagrees and maintains the rejection. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the sealing device supporting the casing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The identified elements of Ahn (e.g. the connection housing 143, sealing device 162, and casing 130) meet the broad but reasonable interpretation of the claims as worded, and as shown in the figures of Ahn, are connected in such a way as to provide the support as claimed.
The Applicant’s remarks regarding Claim 10 centers on the same previous argument and as such, the Examiner maintains the rejection as noted above in regards to Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747